Citation Nr: 1027220	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  08-37 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the claims for service connection for 
disabilities of the neck and low back.

2.  Entitlement to service connection for disabilities of the 
neck and low back. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, 
and from November 1980 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision in which the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas reopened the Veteran's previously denied claims for service 
connection for disabilities of the neck and low back but denied 
the underlying claims on the merits.  Notwithstanding the RO's 
determination, however, the Board must determine independently 
whether new and material evidence has been presented to reopen 
the claim as a jurisdictional matter.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been associated with the 
claims file.

The Board notes that, after the August 2009 supplemental 
statement of the case (SSOC) was issued, the Veteran submitted 
additional evidence in the form of VA treatment records dated 
from February 2009 to April 2010 and waived initial consideration 
of this evidence by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304(c) (2009) (any pertinent evidence 
accepted directly at the Board must be referred to the AOJ for 
initial review unless this procedural right is waived by the 
appellant).  Accordingly, the Board may proceed with appellate 
review of the Veteran's current appeal.  


FINDINGS OF FACT

1.  In an unappealed September 2003 rating decision, the RO 
continued previous denials of service connection for residuals of 
a back and neck injuries.  

2.  Additional evidence received since the September 2003 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claims for 
service connection for disabilities of his neck and low back.

3.  The evidence does not show that the disabilities of the 
Veteran's neck and low back had their onset in active service, 
manifested within one year of service separation, or are 
otherwise related to service. 


CONCLUSIONS OF LAW

1.  The September 2003 rating decision, which continued prior 
denials of service connection for residuals of a back and neck 
injury, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claims for service connection for 
disabilities of the neck and low back.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  Disabilities of the neck and low back were not incurred in or 
aggravated by active service, nor may they be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1131, 1112, 1113, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  Id.  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Board has not overlooked pieces of evidence that 
are not explicitly discussed herein.  Rather, the law only 
requires that the Board address its reasons for rejecting 
evidence favorable to the Veteran.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the previously denied claims for 
service connection for disabilities of the neck and low back 
(claimed as residuals of an injury from a motor vehicle accident) 
has been granted, as discussed below.  Accordingly, the Board 
finds that any error related to the VCAA on this issue is moot.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

With regard to the underlying de novo claim for service 
connection for these disabilities, the Board notes that the VCAA 
provides that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, a letter sent to the Veteran in October 2007 fully 
addressed all necessary notice elements under the VCAA and was 
sent prior to the initial rating decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the claim, and of the Veteran's and VA's respective 
responsibilities for obtaining different types of evidence.  The 
Board concludes that the duty to notify has been satisfied. 

Moreover, the VCAA provides that VA has a duty to assist the 
veteran in the development of his/her claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him/her 
in obtaining service treatment records and reports of relevant 
post-service medical care, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied in 
the present appeal.  The Veteran's service treatment records and 
VA medical records, as well as reports of VA and private 
examinations, have been obtained and associated with his claims 
file.  The Veteran has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the present claim.  The Board concludes that the duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the RO provided the 
Veteran with an appropriate VA examination in April 2009.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination undertaken in 
this case is more than adequate, because it was predicated on a 
full reading of the Veteran's claims file (including the medical 
records contained therein) as well as a thorough examination of 
the Veteran and because it provides a complete rationale for the 
opinion stated which is consistent with the evidence of record.  
Accordingly, the Board finds that VA has complied with its duty 
to accord the Veteran in the present appeal an appropriate VA 
examination.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

II. Analysis

A.	 New And Material Evidence

The Veteran seeks to reopen previously denied claims for service 
connection for disabilities of his neck and low back, claimed as 
residuals of an injury from a motor vehicle accident.  For the 
following reasons, the Board finds that new and material evidence 
has been submitted sufficient to reopen these claims. 

The Veteran initially filed for service connection for residuals 
of a back and neck injury in June 1986.  The claims were 
initially denied in a September 1986 rating decision, which the 
Veteran did not appeal.  Consequently, that decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  An April 1988 rating decision confirmed the 
prior denial, finding that no new evidence had been submitted.  
The Veteran did not appeal this decision, and it too became 
final.  See id.  Later, in June 2003, the Veteran again filed 
claims for service connection for residuals of a neck and back 
injury.  In September 2003, the RO declined to reopen these 
previously denied issues.  The Veteran was notified of that 
decision and informed of his appellate rights in a September 2003 
letter.  He did not appeal the decision, and it, therefore, 
became final.  See id.  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously 
and finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent and credible evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The RO declined to reopen the Veteran's claim for service 
connection in the September 2003 rating decision because the 
service treatment records submitted with that claim were 
duplicative of evidence already of record and considered in the 
April 1988 and September 1986 rating decisions.  Simply put, 
there remained no competent evidence of current disabilities of 
the Veteran's neck and low back associated with his active duty.  
Thus, in order to reopen this claim, there must be new and 
material evidence suggesting that the Veteran has current 
disabilities of the neck and back that are related to his in-
service motor vehicle accident or otherwise related to service. 

At the time of the September 2003 rating decision, the relevant 
evidence consisted of the Veteran's service treatment records, 
which show that in April 1986 the Veteran injured his neck and 
back in a motor vehicle accident.  No post-service treatment 
records were of record at the time. 

The relevant evidence submitted since the September 2003 rating 
decision was issued includes VA treatment records dated from June 
2007 to April 2010 reflecting complaints of low back and neck 
pain, and a July 2009 private examination report which states 
that the Veteran's current back condition was "reasonably 
related" to his in-service motor vehicle accident.  This 
evidence was not submitted at the time of the prior final denial 
of his claim, and is new to the file.  Moreover it relates to 
previously unestablished facts necessary to substantiate the 
Veteran's claim, as it shows that the Veteran currently has neck 
and low back pain, and suggests that the Veteran's neck and low 
back pain is related to his in-service motor vehicle accident.  
Moreover, it raises a reasonable possibility of substantiating 
the claim, as its credibility must be presumed.  See Duran v. 
Brown, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  

Accordingly, the Board finds that new and material evidence has 
not been submitted to reopen the claim of entitlement to service 
connection for neck and low back disabilities.  The petition to 
reopen is granted.  See 38 C.F.R. § 3.156(a).

B. Service Connection

The Veteran contends that he is entitled to service connection 
for disabilities of his neck and low back, claimed as residuals 
of an in-service motor vehicle accident.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

The general principles pertaining to establishing a claim for 
service connection were discussed in the previous section 
addressing the issue of new and material evidence. 

As discussed above, in order to establish service connection for 
the claimed disorder on a direct basis, there must be competent 
evidence of (1) a current disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these elements are met is based on an 
analysis of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arthritis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a) (2009).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

The Veteran's service treatment records reflect that in April 
1986, about two months prior to separation, the Veteran was in a 
car that was rear-ended.  He reported generalized back pain, 
worse in the lumbar area, and pain radiating from his neck down 
to his buttocks.  He also reported muscle spasms, which were 
worse on the left side than the right.  An X-ray study of the 
Veteran's spine was negative at this time.  

Another April 1986 service treatment record reflects that a few 
days later the Veteran reported that he was much better but still 
had generalized back pain with no radiculopathies.  He also 
reported marked bilateral muscle spasms.  He was diagnosed with 
low back pain resulting from a motor vehicle accident.

The Veteran's service treatment records are otherwise negative 
for diagnoses, treatment, or complaints of neck or back pain.  A 
separation examination for the Veteran's period of active service 
from November 1980 to June 1986 is not of record.

After service, the Veteran filed a June 1986 claim for service 
connection for injuries to the neck and back which was denied in 
a September 1986 rating decision because the Veteran failed to 
report for a scheduled examination to assess whether he continued 
to have residuals from his neck and low back injuries.  In an 
April 1988 rating decision, the RO continued the denial of this 
claim because the Veteran did not submit any new evidence, 
including post-service treatment records showing that he 
continued to have neck and low back problems.  The Veteran again 
filed a claim for service connection for residuals of his motor 
vehicle accident in June 2003, but did not submit any new 
evidence, including post-service treatment records showing 
treatment for neck and back pain.  

The earliest evidence of the Veteran's current low back pain is a 
VA treatment record dated in June 2007 reflecting that the 
Veteran complained of low back pain radiating to the left 
posterior-lateral leg to the calf.  He also reported an 
occasional stiff neck.  The Veteran stated that he had 
experienced chronic low back pain since the 1986 automobile 
accident. 

An August 2007 VA treatment record reflects an MRI of the 
Veteran's lumbar spine which showed disc narrowing at L5-S1 as 
well as anterior osteophytes.  Disc desiccation was also noted at 
L3-L4, as well as a minor disc bulge at L4-L5.  The Veteran was 
diagnosed with minimal degenerative changes.  

A September 2007 VA treatment record reflects that the Veteran 
complained of neck pain radiating to the left arm. 

An August 2009 VA treatment record reflects that the Veteran 
stated that his neck pain was also related to his job, which 
required lifting. 

Other VA treatment records dated from September 2007 to April 
2010 show continued complaints and treatment for low back pain, 
which the Veteran stated had been present for over 20 years. 

At the April 2009 VA examination, the Veteran reported 
intermittent neck pain with left lower extremity numbness 
associated with a sharp burning sensation.  He also reported 
constant lower back pain.  The examiner noted that service 
treatment records showed a rear-end collision resulting in neck 
and back pain in 1986.  The examiner also noted that X-rays of 
the Veteran's lumbar spine in August 2007 revealed degenerative 
disc disease at the L5-S1 level with degenerative joint disease.  
X-rays of the cervical spine in August 2007 revealed moderate 
posterior osteophyte formation from C5 through C7.  A July 2008 
MRI showed an L5-S1 disc bulge with compromise of the 
neuroforaminae, but no contact with the nerve roots.  The 
examiner diagnosed the Veteran with myofascial cervicolumbar 
syndrome secondary to degenerative joint and degenerative disc 
disease of the cervical and lumbar spine.  After reviewing the 
claims file, including the Veteran's service treatment records, 
and examining the Veteran, the examiner opined that it was less 
likely as not that the Veteran's current neck and back 
disabilities were due to the automobile accident in 1986.  The 
examiner explained that at the time of the accident the Veteran 
had no numbness or radiation of his neck or back pain.  Moreover, 
the Veteran's current symptoms of left upper and lower extremity 
radiation of pain and numbness were not consistent with the 
whiplash type of injury sustained by the Veteran in 1986.  The 
examiner stated that more likely the Veteran's neck and low back 
pain was secondary to the effects of aging, obesity, 
musculoskeletal deconditioning, and a genetic predisposition to 
developing degenerative spine conditions.  

A July 2009 private examination report reflects that the Veteran 
reported constant low back pain radiating to his left hip and 
leg, as well as numbness in his leg.  The examiner stated that he 
reviewed the Veteran's written report of his past medical and 
surgical history.  However, the examiner did not specify what 
this written report contained.  The examiner noted that X-rays of 
the Veteran's lumbar spine revealed minor bone spurring and facet 
enlargement changes consistent with the Veteran's age.  The 
examiner stated that the Veteran described a "significant" 
injury in 1986 which had resulted in continuous lower back pain, 
stiffness, and locking episodes.  The examiner found that the 
Veteran had myofascial pain consistent with an old muscle injury.  
The X-rays and MRI findings showed minor degenerative changes 
consistent with age and not likely causing pain.  The examiner 
stated that the Veteran's current back condition was reasonably 
related to the 1986 automobile accident. 

At the May 2010 Board hearing, when the Veteran was asked how 
long he had been treated for his back and neck pain, he responded 
that he was first given pain medication in 1986.  He also stated 
that his back became stiff and locked up off and on, requiring 
the Veteran to seek treatment at VA.  He stated that every time 
he sought treatment at VA, he had to reopen this claim.  The 
Board notes that the Veteran never clearly responded that he had 
in fact been receiving treatment for his back and neck pain in 
the years since his 1986 motor vehicle accident.

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's current neck and low back pain and the in-service 
automobile accident that occurred in April 1986.  First, the 
Board notes that the record is negative for any evidence of back 
or neck pain between April 1986 and July 2007.  Although the 
Veteran was given several opportunities to submit evidence of 
treatment for his back and neck pain in connection with previous 
claims, he did not do so.  The earliest evidence of the Veteran's 
neck and back pain is dated in June 2007, over 20 years since his 
separation from service in June 1986.  This long period of time 
without competent or credible evidence of ongoing treatment, 
diagnoses, or complaints of neck or low back pain weighs against 
a relationship between his current neck and back disabilities and 
his period of service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding that evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service, as evidence of whether a 
condition was incurred in service); see also Nieves-Rodriguez, 22 
Vet. App. 295, 305 (2008).  

The Board acknowledges that the Veteran reported that his neck 
and low back pain had been present for over 20years, which 
suggests a continuity of symptomatology between his 1986 
automobile accident and his current neck and back pain.  See 
38 C.F.R. § 3.303(b).  The Board notes that the absence of 
contemporaneous medical records does not, in and of itself, 
render lay testimony not credible.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, as a finder of 
fact, the Board may weigh the absence of contemporaneous records 
when assessing the credibility of lay evidence.  In this regard, 
the Board notes that the Veteran has never stated that he has 
received treatment for his neck and low back pain ever since 
separation from service.  The Veteran also did not report for a 
VA examination when he first submitted a claim for service 
connection in June 1986, when he had every incentive to do so, 
and did not submit records or other evidence of continuing back 
or neck pain when he resubmitted this claim in 1988 and 2003.  As 
such, the Board does not find the Veteran's statements that he 
had ongoing back and neck pain ever since his period of service 
to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  

The Board acknowledges that the Veteran stated that each time he 
sought treatment for his neck and back pain at VA, he was advised 
to reopen this claim.  Assuming such to be the case, then the 
Veteran sought treatment in 1988 and 2003 for neck and back pain, 
the two previous times he petitioned to reopen this claim.  The 
Board does not find that seeking treatment for neck and back pain 
in 1988 and 2003 is sufficient to show a continuity of 
symptomatology sufficient to link the Veteran's back and neck 
pain to service.  Moreover, while the Veteran is competent to 
state that he has had back and neck pain off and over the years 
since his automobile accident in April 1986, he has not been 
shown to have the medical training or expertise to render a 
competent opinion as to whether there is a relationship between 
his intermittent back and neck pain and the in-service automobile 
accident.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  In short, the Board cannot find a 
relationship between the Veteran's neck and back pain and his 
period of service based on the fact that recent VA treatment 
records show that he reported experiencing such pain for over 20 
years. 

The April 2009 VA examination report further weighs against the 
Veteran's claim, as the examiner found that it was less likely as 
not that the Veteran's neck and back disabilities were related to 
his in-service automobile accident.  The Board notes that the 
July 2009 private medical opinion states, on the contrary, that 
the Veteran's neck and back disabilities are reasonably related 
to the 1986 automobile accident. However, the Board finds that 
the April 2009 VA examination report outweighs the July 2009 
private examination report.  In this regard, the Board first 
notes that both examiners seem to agree that the Veteran has 
myofascial pain.  The examiners also both agree that the 
Veteran's degenerative changes of the spine are consistent with 
aging and are not due to the Veteran's injury in service.  
However, where the April 2009 VA examiner found that the 
Veteran's pain was due to such changes, as well as the effects of 
aging and obesity, the July 2009 private examiner found that the 
Veteran's pain was due to an old muscle injury caused by the 
Veteran's automobile accident.  

The Board gives more weight to the April 2009 opinion with 
respect to whether the Veteran's current complaints of neck and 
low back pain stem from degenerative changes of the spine or to 
an old muscle injury.  Unlike the July 2009 private examiner, the 
April 2009 examiner had a chance to review the Veteran's service 
treatment records.  In Nieves-Rodriguez, 22 Vet. App. at 304, the 
Court held that the probative value of a medical opinion comes 
from its reasoning.  Thus, neither a VA medical examination 
report nor a private medical opinion is entitled to any weight if 
it contains only data and conclusions. Id.  The Court also held 
that a medical opinion could not be discounted solely because the 
opining physician did not review the claims file (emphasis in 
original).  Id.  Nevertheless, the Court stated that particular 
medical evidence contained in a claims file might have 
significance to the process of formulating a medically valid and 
well-reasoned opinion.  Id.  Critical pieces of information from 
a claimant's medical history can lend credence to the opinion of 
a medical expert who considers them, and detract from the medical 
opinions of experts who do not.  Id.  

Here, and in this regard, the July 2009 private examiner assumed 
that the Veteran's injury in April 1986 was "significant" based 
on the Veteran's report, without actually reviewing the service 
treatment records related to this injury.  The characterization 
of this injury as "significant" does not constitute competent 
medical evidence absent clinical data or a rationale to support 
this characterization.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a transcription of lay history reported by the 
Veteran does not become competent medical evidence simply because 
the transcriber is a medical professional).  

In the present appeal, there is no evidence that the private 
physician based his finding that the Veteran's injury was 
significant based on a review of the service treatment records as 
opposed to the Veteran's own account.  The private examiner also 
assumed, without reviewing the claims file, that the Veteran had 
continuous back pain since the 1986 accident.  As discussed 
above, the Board finds that the competent and credible evidence 
weighs against a finding that the Veteran has had chronic back 
and neck pain ever since the April 1986 injury.  

The Board also finds that the reasoning in the April 2009 VA 
opinion is more thorough, persuasive, and consistent with the 
evidence of record than the reasoning of the July 2009 private 
opinion.  The VA examiner stated that the Veteran's current 
symptoms of left upper and lower extremity radiation of pain and 
numbness are not consistent with the type of injury sustained by 
the Veteran in April 1986, and are more likely secondary to the 
effects of aging, obesity, and hereditary degenerative spine 
conditions.  While the VA examiner's finding that the Veteran did 
not have radiation of his neck and back pain at the time of the 
accident does not comport with the April 1986 service treatment 
record reflecting such radiation, the Board notes that a few days 
later the Veteran's radiating pain appears to have resolved.  

In contrast to the April 2009 opinion, the July 2009 private 
examiner simply stated that the Veteran had continuous back pain 
ever since the April 1986 injury, which the examiner 
characterized as "significant," and that this pain was 
consistent with an old muscle injury.  As discussed above, 
because the private examiner did not review the Veteran's service 
treatment records, he could not render a reliable opinion as to 
whether the injury was "significant," and he assumed that the 
Veteran in fact had continuous back pain ever since this injury.  
The Board finds that the competent and credible evidence weighs 
against a continuity of symptomatology.  

Thus, because the April 2009 VA opinion is based both on an 
examination of the Veteran and a review of the claims file, and 
is more thorough and consistent with the credible evidence of 
record, the Board gives more weight to it than to the July 2009 
private examination.  The April 2009 VA examination further 
weighs against a relationship between the Veteran's back and neck 
pain and his period of service, as it indicates that such pain is 
inconsistent with the type of injury the Veteran received in 
service and is rather more consistent with other intercurrent 
causes, including degenerative changes of the spine, aging, and 
obesity. 

In sum, the Board finds that the injuries sustained by the 
Veteran in April 1986 were acute in nature and did not result in 
a chronic disability of the neck or low back.  The April 2009 VA 
examination, which outweighs the July 2009 private examination 
report, reflects that the Veteran's current neck and back pain 
are not related to service but rather to post-service causes.  
Thus, service connection for either a neck, or low back, 
disability not warranted on a direct basis.  

Service connection for a neck, or low back, disability, is also 
not warranted on a presumptive basis, as there is no evidence 
that the Veteran's degenerative changes of the neck and spine 
occurred within one year of separation from service.  Rather, as 
the April 2009 VA examination report and July 2009 private 
examination report show, they are the result of aging.  See 38 
C.F.R. §§ 3.307; 3.309(a)

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service connection 
for neck and low back disabilities.  Consequently, the benefit-
of-the-doubt rule does not apply, and service connection for 
disabilities of the neck and low back must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55. 


ORDER

Service connection for disabilities of the neck and low back is 
denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


